Case 1:18-cv-00424-MAC-ZJH Document 26 Filed 01/22/21 Page 1 of 1 PageID #: 914




 UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS



 ARVA LEE BUTLER,                                  §
                                                   §
                                                   § CASE NO. 1:18-CV-00424-MAC
 versus                                            §
                                                   §
 COMMISSIONER OF SOCIAL                            §
 SECURITY,                                         §



                     ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                   AND RECOMMENDATION REGARDING ATTORNEY FEES

          Before the court is a report and recommendation of the United States magistrate judge

 regarding the Plaintiff’s Motion for 406(b) Attorney’s Fees.          The parties have not filed

 objections to the report. Having conducted an independent review, the court concludes that the

 the report of the magistrate judge should be ADOPTED and the motion should be GRANTED.

 It is therefore

          ORDERED that the Plaintiff’s Motion for Attorney’s Fees Pursuant to 42 U.S.C. §

 406(b) (Doc. No. 23) is GRANTED. It is further

          ORDERED that Counsel Howard D. Olinsky is awarded attorney fees under 42 U.S.C. §

 406(b) in the amount of $18,852.50. Upon receipt of that payment, Mr. Olinsky is ORDERED

 to refund EAJA fees in the amount of $5,362.74 directly to the claimant. See 28 U.S.C. § 2412

 note, Act of Aug. 5, 1985, Pub. L. No. 99–80, § 3, 99 Stat. 183, 186; Gisbrecht, 535 U.S. at 796

 (requiring attorneys to refund to the claimant the amount of the smaller fee).


          SIGNED at Beaumont, Texas, this 22nd day of January, 2021.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
